Citation Nr: 9915445	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  99-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 until 
September 1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1998 from the Lincoln, Nebraska Regional 
Office (RO) which denied service connection for heart disease 
and hypertension.  


FINDINGS OF FACT

1.  The claims for service connection for heart disease and 
hypertension are not supported by cognizable evidence showing 
that they are plausible or capable of substantiation; no 
nexus to service is clinically demonstrated.

2.  The evidence does not present a question of such medical 
complexity or controversy so as to warrant the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The claims for service connection for heart disease and 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  An opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed heart disease and 
hypertension in service for which service connection should 
now be granted by the Board.  It is asserted through his 
attorney that an advisory/independent medical opinion is 
warranted in this regard.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (1998).  
Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The threshold question is whether the veteran has presented 
well-grounded claims for service connection for heart disease 
and hypertension.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claims need not be conclusive, they must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of 
well-grounded claims, there is no duty to assist the claimant 
in developing the facts pertinent to the claims, and the 
claims must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records, with the exception of the 
discharge examination report, are not available and are 
reported to have been destroyed in a fire at the National 
Personnel Records Center.  However, upon examination in 
September 1953 for separation from service, the heart was 
evaluated as normal and the appellant's blood pressure was 
noted to be 150/84.  The postservice record is completely 
silent for any disorder of a cardiovascular nature until the 
veteran filed a claim for such in September 1997.  He 
indicated at that time that he had been treated for the 
conditions at the Fort Sheridan, Illinois base hospital in 
September 1953 and was still being treated in this regard.  
It was noted that he had also received treatment from the 
Plum Creek Medical Group from 1970 until the present. 

Subsequently received were extensive private clinical records 
from the Plum Creek Medical Group showing treatment from July 
1976.  The veteran blood pressure was recorded as 138/92 on 
that date.  In mid August 1976, his blood was noted to be 
160/100 whereupon coronary arteriography was discussed.  The 
veteran was found to have severe coronary arteriosclerosis in 
September 1976 for which he underwent four-vessel bypass 
coronary surgery that same month.  Subsequent clinical 
records dating to 1997 show continuing treatment for 
continuing heart disease and hypertension for which he was 
prescribed and maintained of a number of medications and 
treatment regimens. 

Analysis

The Board finds that although the appellant asserts that he 
now has heart disease and hypertension which are of service 
onset, a review of the clinical record in this instance 
provides no factual or clinical support for this proposition.  
The record indicates that the appellant left service with a 
diastolic blood pressure of 84.  Although a systolic blood 
pressure of 150 was recorded at that time, clinical 
examination of the heart, including thrust and rhythm was not 
productive of identification of a cardiovascular diagnosis or 
abnormality.  While it is unfortunate that his complete 
service medical records have not been able to be retrieved, 
there is absolutely no clinical documentation in the year 
after service that he had high blood pressure or heart 
disease.  The Board observes that the first indication of a 
hypertensive reading and heart disease does not appear in the 
clinical evidence until July 1976, more than 20 years after 
service discharge, and there is no evidence from that period 
which indicates that he had previously been diagnosed with 
any disorder of that nature.  In the absence of a showing of 
continuity of claimed hypertension or heart disease after 
service or within a year of service discharge, such disorders 
may not be directly or presumptively attributable to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Additionally, the Board must also point out in this instance 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent evidence is required to 
make a claim "plausible" or "possible."  Murphy, 1 Vet.App. 
at 81.  The record reflects that none of the veteran's 
multiple medical providers in the record has proposed any 
link between service and the onset of either heart disease or 
hypertension.  The appellant as a lay person who is untrained 
in the field of medicine is not competent to provide a 
medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  As it is the province of trained health care 
providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
opinion is not competent evidence of the required nexus.  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995).  
Consequently, the appellant's own assertions that current 
heart disease and hypertension are related to service do not 
constitute cognizable evidence upon which to reach the merits 
of this matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's heart disease and hypertension are related to 
service, he has not met his burden of submitting evidence 
that his claim for service connection for such is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611.  Accordingly, the appellant's claim for 
entitlement to service connection for heart disease and 
hypertension must be found to be not well-grounded, and the 
appeal must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the veteran's claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  The Board 
also points out as to these matters that while the law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees when 
warranted by the medical complexity or controversy involved 
in a pending claim, see 38 U.S.C.A. §§ 5109, 7109 (West 
1991); 38 C.F.R. §§ 3.328, 20.901 (1998), the need for such 
an action is not shown in the present matter.  Consequently, 
there is no medical question of such complexity or 
controversy involved to warrant an opinion from an 
independent medical expert.  Moreover, the Board is not 
otherwise aware of the existence of any relevant evidence 
which, if obtained, would make the claim well grounded.  See 
McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 16, 1997) (per 
curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.


ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

